DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Allowable Subject Matter

Claims 1-16 are allowed.


The following is an Examiner’s statement of reasons for allowance:

 The closest reference of record is Gießelmann (US 7,688,486 B2).

  In the Applicant’s independent claims 1 and 5, the reference of Gießelmann does not teach:  the second plurality of Neugebauer Primaries is different form the firs plurality of Neugebauer Primaries; and generate third data associating a color in a color space with the first plurality of Neugebauer Primaries or the second plurality of Neugebauer Primaries in dependence on the first metric and the second metric.   Gießelmann fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

The closest reference of record is Morovic et al. (US 2016/0080608 A1).

   In the Applicant’s independent claim 12, the reference of Morovic et al. does not teach: wherein the first plurality of nodes are located on a first plurality of edges of the multi-dimensional color space and each edge in the first plurality of edges comprise a first vertex in the multi-dimensional color space which represents white; and generate, based on the first data, second data representing a second plurality of NPac vectors for a second plurality of nodes in the multi-dimensional color space, wherein the second plurality of nodes are located on a first plurality of diagonals of the multi-dimensional color space and each diagonal in the first plurality of diagonals comprises the first vertex in the multi-dimensional color space which represents white.  Morovic fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675